DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2021 and 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



6.	With reference to claim 41, DeFaria teaches A method comprising: receiving a visual overlay configured to be rendered as a multi-layer visual content with a media content file, (“In some types of virtual reality, a user can navigate through a simulation of a 3D environment generated based on the computer model, by controlling the position and orientation of a virtual camera that defines a viewpoint for a 2D scene that is displayed on a two-dimensional display screen. A variation of these technologies is sometimes called “augmented reality.” In an augmented reality setup, the display technology shows a combination of the user's surroundings that is “augmented” by one or more digital objects or overlays.” [0003] “An illustrative system 100 for production and distribution of immersive content (e.g., AR and VR) in coordination with non-immersive content (e.g., 2D video with audio, stereoscopic 3D video with audio, non-immersive video games) is shown in FIG. 1. The system 100 may include a set 102 of production activities that produce assets that are shared and used in different ways across related different versions (immersive and non-immersive) of underlying creative content. Creative content includes, for example, video data collected by various camera systems 112, 112, audio data collected and/or generated by audio subsystems (not shown), and computer modeling/animation data created and arranged from various modeling/animation subsystems 108, 110.” [0036] “FIG. 5 illustrates operations of a process 500 that may be performed by a pace controller to pace immersive content for an immersive display device in response to user input. The process may include other suitable operations not shown, for example content security or rendering operations, as the media content file is associated with a first presentation timeline, and wherein the visual overlay is associated with a second presentation timeline; (“the method includes maintaining a predetermined order of the scripted events according to the narrative. The maintaining may further include varying an order of the scripted events based on the sensor data, subject to a narrative hierarchy. In an aspect, the narrative hierarchy defines narrative relationships between groups of events and permits events within each group to occur in any chronological order based on the sensor output.” [0012] “the VR output is organized according to a predefined narrative. The method may further include packaging the audio-video data in a computer-readable medium with additional content coordinated with the predefined narrative and configured for providing an alternative output. n alternative aspects, the alternative output comprises any one or more of an audio-video output that is not VR output, a stereoscopic three-dimensional (3D) output, or an augmented reality (AR) output. In an aspect, AR output may be configured to simulate a VR output when used in conjunction with at least one of two-dimensional (2D) video output or stereoscopic three-dimensional (3D) output. The audio-video data and the additional content may be configured to play at different, non-overlapping times in a sequence, or to play contemporaneously in parallel. In an aspect, the alternative output constructing an overlay behavior definition file associated with the visual overlay, (“An illustrative system 100 for production and distribution of immersive content (e.g., AR and VR) in coordination with non-immersive content (e.g., 2D video with audio, stereoscopic 3D video with audio, non-immersive video games) is shown in FIG. 1. The system 100 may include a set 102 of production activities that produce assets that are shared and used in different ways across related different versions (immersive and non-immersive) of underlying creative content. Creative content includes, for example, video data collected by various camera systems 112, 112, audio data collected and/or generated by audio subsystems (not shown), and computer modeling/animation data created and arranged from various modeling/animation subsystems 108, 110.” [0036] “The non-immersive content 710 may be recorded according to a non-immersive narrative 706, for example, a traditional linear script. The immersive content 708 may be recorded according to an immersive narrative ruleset 704, such as, for example, a rule set as described herein above. Both the immersive narrative ruleset 704 and the non-immersive narrative 706 may be an expression of a narrative backbone.” [0071] “The method 1400 may further include, at 1420, packaging the audio-video data in a computer-readable medium with additional content coordinated with the predefined narrative and configured for providing an alternative output. Further details of the method 1400 may be as described above in the overlay behavior definition file indicates a behavior of the second presentation timeline associated with the first presentation in an instance that a pre-defined user interaction switch occurs during a playback of the media content file; (“the method includes maintaining a predetermined order of the scripted events according to the narrative. The maintaining may further include varying an order of the scripted events based on the sensor data, subject to a narrative hierarchy. In an aspect, the narrative hierarchy defines narrative relationships between groups of events and permits events within each group to occur in any chronological order based on the sensor output.” [0012] “the VR output is organized according to a predefined narrative. The method may further include packaging the audio-video data in a computer-readable medium with additional content coordinated with the predefined narrative and configured for providing an alternative output. n alternative aspects, the alternative output comprises any one or more of an audio-video output that is not VR output, a stereoscopic three-dimensional (3D) output, or an augmented reality (AR) output. In an aspect, AR output may be configured to simulate a VR output when used in conjunction with at least one of two-dimensional (2D) video output or stereoscopic three-dimensional (3D) output. The audio-video data and the additional content may be configured to play at different, non-overlapping times in a sequence, or to play contemporaneously in parallel. In an aspect, the alternative output may be, or may include, real-time rendered video, and the additional content may be, or may include, a three-dimensional (3D) model and game engine. In some embodiments, the additional content may include a duplicate of the predefined narrative; in an alternative, or in addition, the additional content may causing storage of the visual overlay and the overlay behavior definition file. (“the media package may be, or may include, a single computer-readable medium (for example, an optical disc medium or FLASH memory device) in which packaged digital content is stored together. Distribution of a non-

    PNG
    media_image1.png
    296
    340
    media_image1.png
    Greyscale

DeFaria does not explicitly teach the omnidirectional media. This is what OH teaches (“In the case of image data, texture information and depth information may be acquired, and different video pre-processing may be performed according to characteristics of each component. For example, in the case of texture information, a 360 omnidirectional image may be constructed using images of different viewing orientations from the same viewing position at the same viewpoint based on image sensor viewpoint information, and, to this end, a stitching process may be performed.” [0226]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OH into DeFaria, in order to signal information on multiple-viewpoints in the VR or AR contents.
7.	With reference to claim 42, DeFaria teaches the pre-defined user interaction switch comprises at least one of: a viewport of a user becomes non-overlapping with the visual overlay for a first defined temporal threshold or a viewport of a user becomes overlapping with the visual overlay for a second defined temporal threshold. (“the alternative output comprises any one or more of an audio-video output 
8.	With reference to claim 43, DeFaria teaches the pre-defined user interaction switch comprises at least one of: a viewport of a user becomes non-overlapping with the visual overlay and a first defined spatial threshold for a first defined temporal threshold; or a viewport of a user becomes overlapping with the visual overlay and a second defined spatial threshold for a second defined temporal threshold. (“the alternative output comprises any one or more of an audio-video output that is not VR output, a stereoscopic three-dimensional (3D) output, or an augmented reality (AR) output. In an aspect, AR output may be configured to simulate a VR output when used in conjunction with at least one of two-dimensional (2D) video output or stereoscopic three-dimensional (3D) output. The audio-video data and the additional content may be configured to play at different, non-overlapping times in a sequence, or to play contemporaneously in parallel. In an aspect, the alternative output may be, or may include, real-time rendered video, and the additional content may be, or may include, a three-dimensional (3D) model and game engine.” [0016] “Optional events 308, 310 are not set to occur in any order, but can only occur while the event group 302 is the currently active group. For example, the event group 302 may pertain to a 
9.	Claim 44 is similar in scope to claim 41, and thus is rejected under similar rationale. DeFaria additionally teaches An apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, (“Any of the foregoing methods may be implemented in any suitable programmable computing apparatus, by provided program instructions in a non-transitory computer-readable medium that, when executed by a computer processor, cause the apparatus to perform the described operations.” [0017])
10.	Claims 45 and 46 are similar in scope to claims 42 and 43, and they are rejected under similar rationale.
11.	With reference to claim 47, DeFaria teaches the behavior of the second presentation timeline associated with the first presentation comprises at least one of: continue playback of the second presentation timeline when a viewport of a user becomes non-overlapping with the visual overlay for a first defined temporal threshold, pause playback of the second presentation timeline when the viewport of the user becomes non-overlapping with the visual overlay for the first defined temporal threshold, continue playback of the second presentation timeline when the viewport of the user becomes overlapping with the visual overlay for a second defined temporal threshold, or pause playback of the second presentation timeline when the viewport of the user becomes overlapping with the visual overlay for the second defined temporal threshold. (“the method includes maintaining a predetermined order of the scripted events according to the narrative. The maintaining may further include varying an order of the scripted events based on the sensor data, subject to a narrative hierarchy. In an aspect, the narrative hierarchy defines narrative relationships between groups of events and permits events within 
12.	With reference to claim 48, DeFaria teaches the behavior of the second presentation timeline associated with respect to the first presentation comprises at least one of: continue playback of the second presentation timeline when a viewport of a user becomes non-overlapping with the visual overlay and a first defined spatial threshold for a first defined temporal threshold, pause playback of the second presentation timeline when a viewport of a user becomes non-overlapping with the visual overlay and a first defined spatial threshold for a first defined temporal threshold, continuing playback of the second presentation timeline when a viewport of a user becomes overlapping with the visual overlay and a second defined spatial threshold for a second defined temporal threshold, or pausing playback of the second presentation timeline a viewport of a user becomes overlapping with the visual overlay and a second defined spatial threshold for a second defined temporal threshold. (“the method includes maintaining a predetermined order of the scripted events according to the narrative. The 
13.	Claim 49 is similar in scope to claim 41, and thus is rejected under similar rationale. DeFaria additionally teaches A computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured, (“Any of the foregoing methods may be implemented in any suitable programmable computing apparatus, by provided program instructions in a non-transitory computer-readable medium that, when executed by a computer processor, cause the apparatus to perform the described operations.” [0017] “ The 3D environment apparatus 200 may further include a random access memory (RAM) 214 holding program instructions and data for rapid execution or processing by the processor during controlling a 3D 
14.	Claims 50-53 are similar in scope to claims 45-48, and they are rejected under similar rationale.
15.	Claim 54 is similar in scope to claim 41, and thus is rejected under similar rationale. DeFaria additionally teaches rendering the video media content file and the visual overlay; (“In some types of virtual reality, a user can navigate through a simulation of a 3D environment generated based on the computer model, by controlling the position and orientation of a virtual camera that defines a viewpoint for a 2D scene that is displayed on a two-dimensional display screen. A variation of these technologies is sometimes called “augmented reality.” In an augmented reality setup, the display technology shows a combination of the user's surroundings that is “augmented” by one or more digital objects or overlays.” [0003] “AR output may be configured to simulate a VR output when used in conjunction with at least one of two-dimensional (2D) video output or stereoscopic three-dimensional (3D) output. The audio-video data and the additional content may be configured to play at different, non-overlapping times in a detecting an occurrence of the pre-defined user interaction switch; (“As the display and communications unit 602 is fixed to the user's head 630, this data may also be calibrated to indicate an orientation of the head 630. The one or more sensors 614 may further include, for example, a Global Positioning System (GPS) sensor indicating a geographic position of the user. The one or more sensors 614 may further include, for example, a camera or image sensor positioned to detect an orientation of one or more of the user's eyes. In some embodiments, a cameras, image sensor, or other sensor configured to detect a user's eyes or eye movements may be mounted in the support structure 626 and coupled to the CPU 606 via the bus 616 and a serial bus port (not shown), for example, a Universal Serial Bus (USB) or other suitable communications port. The one or more sensors 614 may further include, for example, an interferometer positioned in the support structure 604 and configured to indicate a surface contour to the user's eyes. The one or more sensors 614 may further include, for example, a microphone, array or microphones, or other audio input transducer for detecting spoken user commands or verbal and non-verbal  adjusting the rendering of the visual overlay based on the occurrence and the overlay behavior definition file. (“Optional events 308, 310 are not set to occur in any order, but can only occur while the event group 302 is the currently active group. For example, the event group 302 may pertain to a particular scene in the narrative, and all of the events within the group are set to occur before the scene has past. With scene-based events, the user's movements or other interactions with a particular scene can be used to trigger optional or critical events. For example, a VR or AR headset may include position and orientation sensors, data from which may be used to trigger playback of associated audio/video clips in an immersive format.” [0047] “The content segments 416 may include 3D model data used to render a scene and/or narrative event, prerecorded rendered immersive content data depicting multiple views of a scene or narrative event, or some combination of data for real-time rendering and rendered data.” [0050] “FIG. 5 illustrates operations of a process 500 that may be performed by a pace controller to pace immersive content for an immersive display device in response to user input. The process may include other suitable operations not 
DeFaria does not explicitly teach the omnidirectional video. This is what OH teaches (“timed hotspot metadata may indicate hotspot information that enables a user to enjoy omnidirectional video based on a plurality of viewpoints. The timed hotspot metadata may include at least one of the following: information on spherical coordinates of the center of hotspots; information on identifier of a video track to be reproduced when a hotspot is selected; and information on a transition effect of when a viewpoint is switched to a new viewpoint after the hotspot is selected.” [0257]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OH into DeFaria, in order to signal information on multiple-viewpoints in the VR or AR contents.
16.	Claim 55 is similar in scope to claim 54, and thus is rejected under similar rationale. DeFaria additionally teaches An apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, (“Any of the foregoing methods may be implemented in any suitable programmable computing apparatus, by provided program instructions in a non-transitory computer-readable medium that, when executed by a computer processor, cause the apparatus to perform the described operations.” [0017])
17.	Claims 56-59 are similar in scope to claims 45-48, and they are rejected under similar rationale.
18.	Claim 60 is similar in scope to claim 54, and thus is rejected under similar rationale. DeFaria additionally teaches A computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured, (“Any of the foregoing methods may be implemented in any suitable programmable computing apparatus, by provided program instructions in a non-transitory computer-readable medium that, when executed by a computer processor, cause the apparatus to perform the described operations.” [0017] “ The 3D environment apparatus 200 may further include a random access memory (RAM) 214 holding program instructions and data for rapid execution or processing by the processor during controlling a 3D environment. When the device 200 is powered off or in an inactive state, program instructions and data may be stored in a long-term memory, for example, a non-volatile magnetic, optical, or electronic memory storage device 216. Either or both of the RAM 214 or the storage device 216 may comprise a non-transitory computer-readable medium holding program instructions, that when executed by the processor 202, cause 

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619